Title: From George Washington to Thomas McKean, 31 October 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Head Quarters near York 31st Octo. 1781
                  I do myself the Honor of transmitting to your Excellency, a Letter from General Duportail, in which he explains the motives of an intended Application to Congress, for permission to go to France, & for the promotion of himself and other officers of his Corps.
                  I should conceal Sentiments with which I am very strongly impressed, & do injustice to very conspicuous Merit, if I did not upon the present Occasion, offer my Testimony of the distinguished Abilities & Services both of Genl Duportail & Colo. Gouvion—their Claim to the particular Attention of Congress, at this Juncture, is founded upon the practice of Europe; a Seige being considered the particular province of the Corps of Engineers, and as entitling them, when attended with a Success, important in itself & its Consequences, to the greatest Military Rewards—These Officers besides are supported by a Sence of Conduct in the Line of their Department, which makes them not depend merely upon the present Circumstances—For these Reasons I am induced to recommend Genl Duportails Memorial to Congress for the Grades which he specifies—and the leave of Absence—the latter being by no means incompatible with the good of the Service at the present period—as I am reduced notwithstanding all my efforts to the necessity of retiring into Winter Quarters.
                  The same principles as those abovementioned, forbid me to be silent on the Subject of Genl Knox, who is closely united with General Duportail in the merits of the Seige, being at the Head of the Artillery which is the other principal instrument in conducting Attacks—The Resources of his Genius have supplied, on this & many other interesting occasions, the Defect of Means—his distinguished Talents and Services equally important & indefatigable, entitle him to the same Marks of the Approbation of Congress, as they may be pleased to grant to the Chief Engineer.  With Sentiments of Respect & Esteem—I have the Honor to be Your Excellency’s Most Obedt Servant
                  
                     Go: Washington
                  
               